March 1, 1915. The opinion of the Court was delivered by
This action was for actual and punitive damages by plaintiff against defendant for alleged personal injuries while in the employment of the defendant. The cause came on for trial at the September term of Court, 1914, for Union county, before his Honor, Judge Moore, and a jury. At the close of plaintiff's evidence, a motion was made by the defendant for a nonsuit, both as to actual and punitive damages, as no case had been made out. His Honor granted the motion as to punitive damages, which were not resisted, but refused it as to the other cause of action. The jury found a verdict in favor of the plaintiff for $150. A motion for a new trial was made by the defendant and refused. Whereupon, after entry of judgment, defendant appeals, and by three exceptions alleges reversible error on the part of the Circuit Court in admitting over objection on the part of defendant certain testimony, and in refusing *Page 120 
to grant a nonsuit as to the whole case, and in refusing to grant a new trial on the grounds urged.
As to exception 1, which complains of error as to the admission of certain evidence, we do not think it was leading, as it did not suggest an answer either in the affirmative or negative, and a great deal must necessarily be left to the wise discretion of the trial Judge, and his Honor stated the correct rule when he overruled the objection that the question was leading. It would not be a ground for reversal that a trial Judge allowed a leading question that suggested an answer, as it is largely left in the discretion of the trial Court how far he will permit a leading question, and the appellant would have to show an abuse of this discretion and that it was prejudicial.
The other subdivisions complained of must be overruled, as the record shows no specific ground of objection urged before the Circuit Court or the specific ground upon which the Court rested the ruling. Allen v. Cooley,53 S.C. 80, 30 S.E. 721; Id., 53 S.C. 414,31 S.E. 634; Norris v. Clinkscales, 59 S.C. 243, 37 S.E. 821;Colvin v. Oil Co., 66 S.C. 68, 44 S.E. 380
In addition to this, other witnesses, in response to questions of appellant, testified in reference to the same matters. We see no incompetent evidence admitted as complained of, and the appellant cannot complain, as the record shows he brought out the same facts practically on cross-examination, and his complaint as to the admission of certain testimony in reply cannot be sustained, as that is a matter largely in the discretion of the Court, and we see no erroneous exercise of discretion as to exceptions 2 and 3. There was sufficient evidence to carry the case to the jury and an abundance of evidence to sustain the verdict, and these exceptions are overruled.
Judgment affirmed. *Page 121